Citation Nr: 1825480	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Veteran's cause of death.

2.  Entitlement to restoration of death pension benefits, to include whether termination of death pension benefits due to excess income, was proper.


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from November 1970 to July 1974 and in the U.S. Army from January 1975 to March 1977.  He passed away in February 2011 and an original death claim was received in March 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

The Appellant testified at a hearing before the undersigned Veterans Law Judge in February 2018 at the Atlanta, Georgia RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in February 2011, from emphysema with contributory causes of lung cancer and congestive heart failure.

2.  The evidence of record is at least in equipoise as to the Veteran's service in the Republic of Vietnam. 

3.  Resolving all reasonable doubt in favor the Appellant, the Veteran's death was caused by emphysema (with contributory cause of lung cancer and congestive heart failure), which is etiologically related to the Veteran's in-service herbicide agent exposure.

4.  Dependency and indemnity compensation (DIC) based on service connection for the Veteran's cause of death is a greater benefit than DIC based on section 1318; therefore the latter claim is moot.
CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2017).

2.  The claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2017).  The death of a veteran will be considered as having been due to a service connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1).
Service connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312 (c)(3).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C. § 1116 (f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  In order to benefit from the presumption of service connection for diseases associated with herbicide agents exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309 (e), which include lung cancer and congestive heart failure.  However, diseases not enumerated in said regulation do not preclude service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

DIC Compensation (Service Connection for Cause of Death)

The Appellant contends that the Veteran's death was caused by his in-service exposure to herbicide agents.  The Appellant married the Veteran in April 1989.  The Veteran passed away in February 2011.  At the time of his death, the Veteran was service connected for degenerative arthritis of the right knee as well as a scar and instability, associated with his degenerative arthritis of the right knee.  His death certificate lists emphysema as the immediate cause of death.  Lung cancer and congestive heart failure are listed as contributing causes of death.  VA has conceded the Veteran's lung cancer and congestive heart failure are contributing causes of his death.  Here, the Appellant asserts that the Veteran's lung cancer and congestive heart failure were directly related to service because of his herbicide agent exposure in Vietnam.  

The Veteran's military personnel records do not show that he served in Vietnam.  A request to confirm the Veteran's service in Vietnam was sent to the Preliminary Innovation Evaluation Service (PIES).  PIES responded but could not substantiate the Veteran's service in Vietnam.  The Veteran's military occupational specialty (MOS) was helicopter mechanic.  See Form DD214.

In support of her claim, the Appellant has submitted letters written by the Veteran, during his active service.  In a letter from the Veteran, dated January 20, 1973, he discussed a list of locations he had visited during his active service.  He described being in Vietnam for a few weeks and then flying back to Hickman Air Force Base.  He further mentioned he "went to Udorn RTAFB disassembled 2 H-53's for air shipment and then flew to Da Nang RUAFB and got third aircraft and fixed it and flew back on it."  See January 20, 1973 Handwritten Letter from Veteran.  In another letter dated, January 31, 1973, from the Veteran, he wrote his mother that he had run into a friend while at Udorn Royal Thai Air Force Base in Thailand.  See January 31, 1973 Handwritten Letter from Veteran.  These letters indicate the Veteran's travel overseas was not always fully documented by the military.  They are contemporaneous to the time he was overseas in service.  

The Board finds that service connection for the Veteran's cause of death is warranted.  Although the Veteran's military service records do not show his presence in Vietnam, the Board has no reason to doubt his credibility.  The statements made in his letters during his active service are consistent with the circumstances of his service as an aircraft mechanic.  The probative and credible evidence of record is at least in equipoise as to whether the Veteran served in Vietnam.  Thus the Veteran is presumed to have been exposed to herbicide agents during his service in Vietnam.  The Veteran's death certificate is clear that lung cancer and congestive heart failure were contributing causes of his death.  Both of these conditions are among the enumerated diseases which are entitled to presumptive service connection under 38 C.F.R. § 3.309(d).

Resolving all doubt in favor of the Appellant, the Board finds the Veteran's lung cancer and congestive heart failure were related to his service and should be service connected.  38 C.F.R. § 3.303 (2017).  As these conditions were noted as contributing causes of the Veteran's death, the Board finds that service connection for his death is warranted.  38 C.F.R. § 3.312 (2017).

DIC Compensation (Death Pension)

Death pension is available to the surviving spouse of a veteran because of his/her nonservice connected death, as long as the veteran served for the required period of time during wartime, subject to certain income limitations.  38 U.S.C. §§ 101, 1521(j), 1541 (2012); 38 C.F.R. §§ 3.3 (b)(4), 3.23(a)(5), (d)(5) (2017).

A threshold consideration for entitlement to any type of death pension is that the veteran's death is found to be nonservice connected.  38 C.F.R. § 3.3(b)(4).  In the present case, benefits have been granted based upon the award of service connection for the cause of the Veteran's death.  The grant of service connection for the cause of the Veteran's death provides the greater award.  38 U.S.C. §§ 1311, 1541 (2012).

In light of the grant service connection for the cause of the Veteran's death, the claim of entitlement to nonservice connected death pension benefits under 38 U.S.C. § 1541 is moot, and the claim is therefore dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the awards of monetary benefits.

Entitlement to nonservice connected death pension benefits is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


